 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Ditech Financial LLC; Federal National                   Case No.: 2:17-cv-01823-JAD-CWH
   Mortgage Association,
 4
          Plaintiffs
 5                                                                   Order Lifting Stay
   v.
 6                                                                      [ECF No. 26]
   Resources Group, LLC, as Trustee of the
 7 Reber Dr. Trust.,

 8          Defendant

 9

10         Good cause appearing, IT IS HEREBY ORDERED that the motion to lift stay [ECF No.

11 26] is GRANTED IN PART, in that THE STAY IS LIFTED, but some of the other details and

12 deadlines requested by the motion are denied or revised. Instead, IT IS FURTHER ORDERED

13 that the parties have the following deadlines and obligations to move this case forward:

14 Meet & Confer:

15         The parties have until November 16, 2018, to meet and confer as defined by Local

16 Rule IA 1-3(f) regarding (1) a proposed scheduling order as contemplated by Local Rule 26-1,

17 (2) what discovery needs to be conducted, (3) what viable claims and defenses remain in the case

18 in light of recent decisions from the Supreme Court of Nevada, and (4) the issues that the parties

19 intend to raise in any dispositive motion that the parties anticipate filing within the next 90 days.

20 A party representative must attend the meet and confer, either in person or by telephone.

21 Requests to be excused from any aspect of this meet-and-confer requirement will be denied

22 absent extraordinary circumstances.

23
 1 Response to the Complaint:

 2            The defendants have until November 30, 2018, to answer or otherwise respond to the

 3 amended complaint.1 If the response is a motion, it must comply with the certificate requirement

 4 below.

 5 Stipulated Discovery Plan and Scheduling Order:

 6            The parties must file their Stipulated Discovery Plan and Scheduling Order in compliance

 7 with Local Rule 26-1 by November 30, 2018.

 8 Certificate Required with Dispositive Motions:

 9            Any dispositive motion filed within the next 90 days must be accompanied by a

10 declaration by the movant’s counsel that sets forth the details of the meet-and-confer in

11 compliance with Local Rule IA 1-3(f)(2) and certifies that, despite good-faith efforts, the issues

12 raised in the motion could not be resolved. The court may summarily deny any motion that fails

13 to comply with this requirement.

14            Dated: October 15, 2018

15                                                                     ____
                                                                          _ _____ _______
                                                                                        _ _____
                                                             _________________________________
                                                                        ct Judge
                                                             U.S. District Judgge Jennifer
                                                                           Ju     Jenniffer
                                                                                         e A.
                                                                                            A. Dorsey
                                                                                               D
16

17

18

19

20

21

22

23
     1
         ECF No. 8.

                                                     2
